Citation Nr: 1418305	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to September 2004 and from November 2008 to November 2009; he has also served in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the claim of service connection for PTSD.  

The Veteran failed to report for a videoconference hearing before the Board in October 2012.  He has not requested that the hearing be rescheduled and the Board finds the request for a Board hearing is withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

This claim was remanded in December 2012 and September 2013.  


FINDING OF FACT

A current psychiatric disability has not been demonstrated, and there has been no diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In February 2008 and December 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Complete notice was not issued prior to the initial adverse determination on appeal.  However, fully compliant notice was later issued in a December 2012, and the claim was thereafter readjudicated in July 2013 and March 2014.  Accordingly, any timing deficiency has here been appropriately cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment, VA and other medical records have been associated with the claims file.  In January 2014, all available service treatment records were associated with the file, consistent with the directions of the September 2013 remand; substantial compliance with the remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2014, after all service treatment records were associated with the file, the examiner who completed the November 2011 VA examination re-reviewed the file and found no change in the opinion given in November 2011.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence.  The duties to notify and to assist have been met.   

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include PTSD or depression.  See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Lay statements alone may establish the existence of combat stressor where the evidence of combat is consistent with service.  38 C.F.R. § 3.304(f)(2), see also 38 U.S.C.A. § 1154(b) (West 2002) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service).  When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (West 2002).  

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

In his July 2008 notice of disagreement, the Veteran stated he served in Iraq and in unit/convoy of PFC J.L .  In his March 2009 appeal, the Veteran stated he did not go to psychiatric appointments or the Vet Center, but his wife found that after his military service he had changed; he was more aggressive, got into fist fights over small things and could not get along with her.  He felt anxious and drank more than before service.  It was hard to take time off work to go to the doctor.  

The Veteran DD 214s do show several deployments to the Middle East during his two periods of active duty service, including service in Iraq from November 2002 to May 2003 and service in a designated imminent danger pay area with further service in Iraq December 2008 to October 2009.  After the first deployment, records do not show complaints of psychiatric symptoms or that symptoms were found (see June 2003 medical assessment, June 2003 post deployment form and February 2004 separation RME and RMH).  

Records after his first period of service show the Veteran did well in school (see January 2005 service school academic report) and was found psychiatrically normal (see April 2005 National Guard RME and mental status at an August 2005 VA examination for unrelated issues).  PTSD screens were negative in October 2006 and in May 2007.  

In December 2007, a VA psychology consultation showed diagnoses of depression with PTSD to be ruled out.  The Veteran endorsed symptoms and reported combat.  He was to follow up with the Vet Center.  However, he continued to do well at his job (see May 2008 service school academic report showing he achieved the course standards and was complimented on excellent leadership).  

Prior to the second deployment in November 2008, an assessment showed his reports that his health was good generally.  He denied medical problems.  He was not on profile, light duty or undergoing a medical board.  He had sought counseling or care for mental health.  Under the notes, he stated he was appealing VA's PTSD decision and that he had marital issues.  However, a referral for mental health was not indicated as he denied mental health issues at this time.  While it was noted he was service-connected at 30 percent for an unrelated disability, he had no medical issues and was deployable.  

The post deployment health reassessments (see September and October 2009 records) showed he reported that he was "wounded, injured, assaulted or otherwise hurt during this deployment" and he was still having problems due to this event.  He stated that in the past month, emotional problems made work, home life, and getting along with others somewhat difficult.  When asked about symptoms, he only reported skin rashes and shoulder pain.  He denied blast injuries, fragment wounds, falls, or other events like a head injury (also he denied head injury symptoms).  He did not encounter dead bodies or combat during this deployment.  He did not feel like he was in great danger of being killed.  He denied all PTSD and psychiatric symptoms when asked about them.  He declined a follow up health care visits, further information on stress/emotional/alcohol concerns and was not interested in receiving assistance for a family or relationship concern.  He declined a chaplain or counselor visit.  While he was referred for an alcohol screening evaluation, behavioral risk responses were overall negative.  It was noted that he expressed interest in seeing mental health when he was back at home.  

A December 2009 VA depression screen was positive due to his divorce (See March 2010 divorce decree).  He declined referral for possible alcoholism.  

An April 2010 post-deployment health reassessment (for the December 2008 to October 2009 deployment) showed the Veteran's health in the past month was good, but he felt worse than before he deployed.  He now denied being "wounded, injured, assaulted or otherwise hurt during deployment."  He did not report psychiatric symptoms.  He reported having serious conflicts with family members, friends or at work, but denied typical PTSD symptoms.  He reported drinking a lot and feeling some depression symptoms, but declined mental health, alcohol, family or counseling treatment or assistance.  It was noted he was evaluated at VA and declined referral for further evaluation or counseling services.  Physical, exposure, and PTSD symptoms were a minor concern, as was social or family conflict.  

After a thorough evaluation, interview and review of the file, the November 2011 VA examiner found the Veteran did not have a diagnosis of PTSD because his symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner also found no other psychiatric disabilities.  His stated stressor was driving in convoys while on deployment.  He denied any traumatic experiences.  He was in hostile fire areas.  His GAF was 80.  He did not have a TBI and had no other psychiatric diagnosis.  The examiner reviewed the file and noted that the Veteran tested negative for PTSD in screening in 2006 and 2007; an October 2007 screen was positive.  

A review of his history showed that he reported a normal childhood.  His marriage lasted over 10 years; he divorced in 2010, but currently had a girlfriend.  His relationships, including with his children, were described as good.  He was currently taking online college courses and his grades were good.  In service, his military occupational specialty was infantry and medical logistics transport.  He was still in the National Guard and working; relationships and functioning was very good.  

He denied any psychiatric medication or hospitalizations but reported past psychiatric appointments (noted above).  He reported drinking alcohol heavily in 2009 after divorce.  He still drank, but denied getting intoxicated.  

His stressors included driving convoys on his first deployment to Iraq and transporting medical products in helicopters on this second deployment.  He denied traumatic experiences on these deployments; he was not exposed to a traumatic event.  He was in areas of hostile fire.  These stressors did not meet criterion A and were not adequate to support diagnosis of PTSD; the stressor would be related to the Veteran's fear of hostile military or terrorist activity.  The examiner described how the PTSD symptoms were not met.  After further records were associated with the file, the examiner stated in February 2014 that it did not change the prior conclusions of the November 2011 report.  

In records dated in 2012 the Veteran denied psychiatric symptoms or problems and that he was "fit to deploy."  (See January 2012 behavioral health assessment and March and November 2012 Reserve Health Readiness records).  

In this case, a stressor has been demonstrated.  Indeed, the Veteran served in Iraq and the VA examiner found that a claimed stressor was sufficient to support a diagnosis of PTSD and that the stressor involved fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  However, there has been no medical evidence of a diagnosis of PTSD.  See, 38 C.F.R. §§ 3.304, 4.125(a).  As a result, an essential element of the claim for PTSD is lacking.  At this point, even the 38 U.S.C.A. § 1154(b) combat presumption is not operational (not to mention the Veteran denied traumatic experiences at the November 2011 examination). 

The VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The only other medical or mental health evidence in the record consists of VA treatment records, which include no findings that the Veteran met the criteria for a diagnosis of PTSD.  The examiner, a psychiatrist, did not find the criteria for PTSD were met based on an interview, clinical examination, and review of the Veteran's history.  This determination is supported by the record, as described above.  There is no other evidence in the file showing a clinical diagnosis of PTSD.  

Further, the Veteran's claim is deemed to encompass any mental health disorder, not just PTSD.  Clemons v. Shinseki, 23 Vet App 1 (2009).  The VA examination report shows that the Veteran has no other psychiatric disability.  He has provided competent and credible reports of feeling depressed and having difficulty in relating to others.  However, the VA examiner considered these reports in concluding that the Veteran did not meet the criteria for a diagnosis of any mental health disability.  To the extent this report conflicts with one 2007 psychology consultation, the Board assigns more probative weight to the VA examination report where the Veteran was interviewed, given a clinical examination and the examiner reviewed the file.  See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008).  The Veteran has not contended that he meets the criteria for a diagnosis of any other psychiatric disability.  An essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225.  

The preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability other than PTSD.  Because there is also no diagnosis of PTSD, the preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


